Citation Nr: 0113085	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from October 5, 1999 
through October 6, 1999. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1974 to July 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 determination by 
the Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center in Leavenworth, Kansas, 
which denied entitlement to payment or reimbursement for 
private medical services rendered to the veteran at Atchison 
Hospital on October 5, 1999 through October 6, 1999.


FINDINGS OF FACT

1.  All evidence required for an equitable disposition of 
this appeal has been obtained.

2.  The veteran has not been awarded service connection for 
any disorder.

3.  In October 1999, the veteran received services from a 
private medical facility without VA authorization.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical services provided to the veteran 
on October 5, 1999 through October 6, 1999, have not been 
met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107(a) (West 1991 & 
Supp. 2000, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. §§ 17.52, 17.54, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that VA should pay for the cost of 
private treatment provided at Atchison Hospital (AH) from 
October 5, 1999 through October 6, 1999.
The facts essential to a decision in this matter are not in 
dispute.  The veteran has not been awarded service connection 
for any disorder.  He was, however, awarded entitlement to 
non-service-connected pension in 1991.  On October 5, 1999, 
he was transported to AH, a private facility, by ambulance.  
He was stabilized at AH and transported to a VA Medical 
Center on October 6, 1999. 

Analysis

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C.A. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  

The care or services must be (1) rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, (2) for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with or aggravating an adjudicated service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability, and (3) must be rendered under 
circumstances where VA or other Federal facilities were not 
feasibly available.  38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. 
§ 17.120 (2000).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Id.; Zimick v. West, 11 Vet. App. 45, 49 
(1998).  The Board assumes, for purposes of this appeal, that 
the care rendered to the veteran in October 1999 was, in 
fact, emergency care.  Nevertheless, since the veteran is not 
service connected for any disorder, his care cannot have been 
received for a service-connected disability, nor may the 
Board find that he received care for a service-connected 
total disability.  Moreover, in the absence of service 
connection for any disability, a finding that any disability 
for which the veteran may have been treated in October 1999 
was aggravating a service-connected disability is also 
precluded.  Because he is not in receipt of service 
connection for any disorder, the veteran in this case, by 
statute, is not eligible under 38 U.S.C.A. § 1728 for payment 
or reimbursement of the unauthorized private medical expenses 
incurred in October 1999.  Under 38 U.S.C.A. § 1728, the 
veteran's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes with sympathy the veteran's contention that 
he is unable to defray the cost of his emergency medical 
transportation and unauthorized private medical treatment 
received on October 5 and October 6, 1999.  The Board 
recognizes the veteran's argument that if VA was obligated to 
furnish the veteran emergency care in a VA facility, that 
obligation should continue even where no VA facility is 
reasonably available.  See 38 U.S.C.A. § 1710(a)(2)(G).  
However, the statutory provisions which authorize VA to pay 
for care in non-VA facilities, 38 U.S.C.A. § 1710, do not 
allow for payment for non-VA care on the sole basis of 
emergency need or unavailability of a VA facility; rather, 
the statute authorizes VA to pay for care rendered in an 
emergency, where VA facilities are not reasonably available, 
only if the care is rendered for service-connected 
disability.  Because the veteran cannot meet this criterion, 
the statute, rather than the facts of this case, is 
dispositive.  The veteran has no legal entitlement to payment 
or reimbursement of the private care rendered on October 5, 
1999 and October 6, 1999 at AH under 38 U.S.C.A. § 1710.  See 
Zimick v. West, 11 Vet. App. at 50; see Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board also notes that VA may, under 38 U.S.C.A. § 1703, 
contract with non-VA facilities to provide medical services 
for which VA may assume financial responsibility in certain 
circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 C.F.R. 
§ 17.54 (2000).  However, VA's authority to enter into such 
contracts or individual authorizations is limited.  A 
contract or individual authorization for payment of private 
medical services is authorized only for treatment of service-
connected disability, disability for which a veteran was 
discharged or released from active service, disability of a 
veteran who has total and permanent service-connected 
disability, or for certain disabilities of a veteran 
participating in a VA rehabilitation program.  38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.52.  The veteran in this case does 
not meet any of the criteria under which authorization for 
services by contract is available.  He has no legal 
entitlement to payment or reimbursement of the October 1999 
care at issue on the basis of contract or individual 
authorization under 38 U.S.C.A. § 1703.  Even if the facts 
established that VA entered into a contract on the veteran's 
behalf for private medical services, there would be no legal 
authority for payment on that basis, as the veteran has not 
been awarded service connection for any disability.  Sabonis, 
supra.

Contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Prior VA treatment of a disorder does 
not meet this criterion.  Zimick, 11 Vet. App. at 51, 52.  
The veteran himself has stated that he was at home when the 
emergency medical services rendered in October 1999 were 
requested; there is no allegation that the veteran was in the 
process of receiving VA medical treatment at a VA medical 
facility when the need for the emergency private services 
arose.  Thus, payment of the October 1999 private medical 
services rendered to the veteran cannot be granted on this 
basis.

The Board notes the veteran's argument that the private 
medical services provided on October 5, 1999 and on October 
6, 1999 should not be considered "unauthorized."  However, 
there is no statutory or regulatory authority under which the 
Board may find that these services were "authorized."  In the 
absence of evidence to establish that the veteran meets the 
criteria for payment or reimbursement of non-VA medical 
services under any statutory or regulatory provision, either 
on the basis of eligibility under 38 U.S.C.A. § 1728 or 
§ 1710 or on the basis of individual authorization under 38 
U.S.C.A. § 1703, payment or reimbursement of those service is 
not warranted.  Zimick, 11 Vet. App. at 50.  In the absence 
of authorizing statutory or regulatory authority, the Board 
may not award payment or reimbursement of the private medical 
expenses at issue.  

The veteran, in his June 2000 substantive appeal, indicated 
that he was attaching statements from the emergency medical 
services staff and from physicians regarding his October 1999 
unauthorized private medical treatment.  The Board is unable 
to find those statements or attachments in the record before 
the Board for review.  However, as discussed above, the 
governing statutory provisions are dispositive in this case.  
Although additional evidence regarding the circumstances of 
the veteran's emergency transportation and care in October 
1999 might be available, additional evidence cannot alter the 
legal analysis of the claim, as the evidence of record 
clearly establishes that the veteran has not been awarded 
service connection for any disorder.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  
However, in the circumstances of this case, a remand would 
serve no useful purpose, as obtaining additional factual 
evidence would impose additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  VA has satisfied its duties to notify 
and to assist the veteran in this case, including as required 
by the VCAA.  Further development and further expending of 
VA's resources is not warranted.  

The appealed must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from October 5, 1999 through 
October 6, 1999, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


